ROGOSHESKE, Justice
(dissenting).
I disagree. Implicit in the court’s order is the conclusion that petitioners have persuasively demonstrated by their pro se appearances before this court that each possesses the requisite qualifications, experience, and professional proficiency to be admitted to the bar of this state without written examination. While I am inclined to agree, the order, as the summary order in Berman v. State Board of Law Examiners, No. 45005 (Minn. July 1, 1974), does not answer the board’s plea as to the factors or guidelines which should be followed by the board in considering applications for Rule VIII(D) admissions.
Petitioners’ applications reveal that each one’s practice of law since out-state admission was limited to practicing patent and trademark law as house counsel for corporations and that to fulfill the time requirement the years spent by each representing Minnesota corporations while residing in this state must be counted. Since the board asserts that in the past Rule VIII(D) applicants possessing similar qualifications have uniformly been treated by the board as not meeting the requirements for admission without examination, the order surely will only add perplexity to the board’s future interpretation and application of the rule. I believe the court would do well to deny these applications or, preferably, to offer petitioners these alternatives — a special temporary license under Rule IX permitting petitioners to furnish legal services and advice to only their respective employers, as suggested by the board, or to stay their applications and appeals pending this court’s prompt consideration of revising Rule VIII(D). In my opinion, these proceedings demonstrate that a revision that would more nearly comport with the reality of the growing specialization in the practice of law and the interstate mobility of lawyers is long overdue.
SHERAN, Chief Justice. I agree with the views of Mr. Justice Rogosheske.
KELLY, Justice. I join in the dissent of Mr. Justice Rogosheske.
TODD, Justice. I join in the dissent of Mr. Justice Rogosheske.